Order entered October 15, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-01014-CR

                        KIELLE DROMONE MCNEAL, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 5
                                  Dallas County, Texas
                          Trial Court Cause No. F15-00409-L

                                          ORDER
       We GRANT Official Court Reporter Victoria Franklin’s October 13, 2015 request for an

extension of time to file the reporter’s record. The reporter’s record shall be due on or before

November 30, 2015.


                                                     /s/   LANA MYERS
                                                           JUSTICE